Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Allowance
                                       Examiner’s Note
1.     The objections to the claims, drawing, the rejections under 35 U.S.C. 112, 2nd paragraph and non-statutory double patenting rejections have been withdrawn in light of the arguments/remarks filed on 1/5/2021.
                                                       Election/Restrictions
This application is in condition for allowance except for the presence of claim 14-17 directed to Group II non-elected without traverse. Accordingly, claim 14-17 been cancelled.
                                            EXAMINER'S AMENDMENT 
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Guy Manning, on May 3, 2021.

The application has been amended as follows: this amendment is made from the previously submitted claim set dated on 01/05/2021. 

- Replace claim 18 in its entirety with the following:
(Currently Amended). A universal air handler for an air conditioning system
installed in a building, said building having a building interior, said building further having a conditioned air duct a return air duct 
a cabinet having a cabinet top, cabinet sides and a cabinet interior, said cabinet top having cabinet top corners;
an evaporator coil disposed within the cabinet interior and dividing the cabinet interior between an intake chamber and an outlet chamber;
an air intake port coupled to said intake chamber;
an air outlet port coupled to said outlet chamber;
a blower housed within said outlet chamber and adapted to draw air into the cabinet through said air intake port, across the evaporator coil and out the outlet port; and
an X-bracket disposed on said cabinet top 

3.    Claims 6, 9 and 18-23 are allowable while 7-8 and 10-17 are cancelled. 
4.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a condenser mount disposed on said cabinet top and having X-bracket legs disposed diagonally across said cabinet top and having X-bracket 
5.    Closest prior art: Hansen discloses (10, refer to Figs. 1 -5) for an air conditioning system (refer to par. 2, wherein air conditioning equipment) installed in a building (20), said building having a roof covering a building interior surrounded and defined by at least three substantially vertical building walls (note: that buildings inherently comprise roof and walls as part of the design), said building (20) further having conditioned (42, supply air duct) and return (44, return air duct) air ducts extending from within said building interior and accessible from outside said building (refer to Fig. 5), said air handler unit (10) comprising a cabinet (12) having a cabinet bottom (bottom of cabinet 12) and a cabinet top (top of cabinet 12) separated by cabinet walls surrounding and defining a cabinet interior (interior of cabinet 12), said cabinet top having cabinet top corners (corners of cabinet 12); an air intake chamber (36, suction chamber) within said cabinet interior and coupled to an air intake port (46, opening) disposed within one of said cabinet walls (refer to Fig. 1); an air outlet chamber (38, discharge chamber) within said cabinet interior and coupled to an air outlet port (40, opening) disposed within one of said cabinet walls (refer to Fig. 1); an evaporator (28, refer to par. 35, wherein heat exchanger functions as evaporator) disposed within the cabinet interior and dividing the cabinet interior (as can be seen in Fig. 1, wherein evaporator 28 seen to divide the two chambers 36 and 38) between said intake chamber (36) and said outlet chamber (38); a blower (22) housed within the outlet chamber (38) and adapted to draw air into the cabinet through the air intake port (46), across the evaporator (28) and out the outlet port .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763